Appeal from a judgment of the Erie County Court (Shirley Troutman, J.), rendered November 17, 2004. The judgment convicted defendant, after a nonjury trial, of attempted burglary in the second degree, criminal mischief in the fourth degree and possession of burglar’s tools.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a nonjury trial of, inter alia, attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). Contrary to defendant’s contentions, the evidence is legally sufficient to support the conviction and the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The sentence is not unduly harsh or severe. Present—Hurlbutt, J.P, Gorski, Martoche, Smith and Hayes, JJ.